Case 9:21-cv-81267-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 1 of 8


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

  IN RE: ZANTAC (RANITIDINE)                                                         MDL NO 2924
  PRODUCTS LIABILITY                                                                  20-MD-2924
  LITIGATION
   May H. Plott and Jerry Plott, Plaintiffs                JUDGE ROBIN L ROSENBERG
   v.                                              MAGISTRATE JUDGE BRUCE REINHART
   Boehringer Ingelheim Pharma., Inc., et al,
   Defendants
  __________________________________/

  THIS DOCUMENT RELATES TO:                                     JURY TRIAL DEMANDED




  May H. Plott and Jerry Plott
  (Plaintiff Name(s))

                             SHORT-FORM COMPLAINT

        The Plaintiff(s) named below, by counsel, file(s) this Short Form Complaint against

 Defendants named below. Plaintiff(s) incorporate(s) by reference the allegations contained in the

             Master Personal Injury Complaint (“ MPIC”) in In re: Zantac (Ranitidine)

 Products Lability Litigation, MDL No. 2924 (S.D. Fla). Plaintiff(s) file(s) this Short-Form

 Complaint                   as permitted by Pretrial Order No. 31

                                                                               .

         Plaintiff(s) select(s) and indicate(s) by completing where requested, the Parties and Causes

 of Actions specific to this case. Where certain claims require additional pleading or case specific

 facts and individual information, Plaintiff(s) shall add and include them herein.

         Plaintiff(s), by counsel, allege as follows:

                        I.       PARTIES, JURISDICTION, AND VENUE

         PLAINTIFF(S)
                              May H. Plott
                 Plaintiff(s) ____________________
                 (“Plaintiff(s)”) brings this action (check the applicable designation):

                                  On behalf of [himself/herself];
Case 9:21-cv-81267-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 2 of 8




                                In representative capacity as the __________________, on behalf
                                of      the     injured       party,   (Injured    Party’s     Name)
                                ___________________.

         2.      Injured Party is currently a resident and citizen of (City,                      State)
                 Tuscaloosa         AL
                 _________________________ and claims damages as set forth below.

                                                          —OR—

                 Decedent died on (Month, Day, Year) _______________                . At the time of
                 Decedent’s death, Decedent was a resident and citizen of (City, State)
                 _________________________.

  If any party claims loss of consortium,

         3.      Jerry Plott
                 _________________ (“Consortium Plaintiff”) alleges damages for loss of
                 consortium.

         4.      At the time of the filing of this Short Form Complaint, Consortium Plaintiff is a
                                                       Tuscaloosa          AL
                 citizen and resident of (City, State) _________________________.

         5.      At the time the alleged injury occurred, Consortium Plaintiff resided in (City, State)
                 Tuscaloosa               AL
                 _________________________.



         DEFENDANT(S)


                 Plaintiff(s) name(s) the following Defendants from the                  Master
                 Personal Injury Complaint in this action:

                        Brand           Manufacturers:
                        Boehringer Ingelheim Pharmaceuticals, Inc.
                        Boehringer Ingelheim Corp.
                        Boehringer Ingelheim USA Corp.
                        Sanofi US Servs., Inc.
                        Sanofi-Aventis U.S. LLC
                        GlaxoSmithKline LLC
                        Pfizer, Inc.
Case 9:21-cv-81267-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 3 of 8




                    Chattem, Inc.




                                               :
Case 9:21-cv-81267-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 4 of 8




        JURISDICTION AND VENUE


                Identify the Federal District Court in which Plaintiff(s) would have filed this action
                in the absence of Pretrial Order No. 11 (direct filing) [or, if applicable, the District
                Court to which their original action was removed]:

                Northern                       AL



                Jurisdiction is proper upon diversity of citizenship.


                                      II.     PRODUCT USE


        9.      The Injured Party used Zantac and/or generic ranitidine: [Check all that apply]

                                By prescription

                                Over the counter

        10.     The Injured Party used Zantac and/or generic ranitidine from approximately
                              Jan   1992
                (month, year) _______________    Jan   2018
                                              to _______________.



                                   III.     PHYSICAL INJURY


                As a result of the Injured Party’s use of the medications specified above, [he/she]
                was diagnosed with the following specific type of cancer (check all that apply):
    Check all                       Cancer Type                                 Approximate Date of
      that                                                                          Diagnosis
     apply
                BLADDER CANCER

                BREAST CANCER

                COLORECTAL                          CANCER

                ESOPHAGEAL CANCER                                         Jan               2020
Case 9:21-cv-81267-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 5 of 8




    Check all                     Cancer Type                              Approximate Date of
      that                                                                     Diagnosis
     apply
                          CANCER                                     Jan               2020

                KIDNEY CANCER

                LIVER CANCER

                LUNG CANCER

                PANCREATIC CANCER                                    Apr               2020

                PROSTATE CANCER

                OTHER CANCER:

                DEATH (CAUSED BY CANCER)




                            I

        13.     The following Causes of Action asserted in the            Master Personal Injury
                Complaint are asserted against the specified defendants in each class of
                Defendants enumerated therein, and the allegations with regard thereto are adopted
                in this Short Form Complaint by reference.
Case 9:21-cv-81267-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 6 of 8
Case 9:21-cv-81267-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 7 of 8




              If Count XV   Count XVI is alleged,
Case 9:21-cv-81267-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 8 of 8




                                             V.     JURY DEMAND


           14.    Plaintiff(s) hereby demand(s) a trial by jury as to all claims in this action.



                                       VI.        PRAYER FOR RELIEF

           WHEREFORE, Plaintiff(s) has/have been damaged as a result of Defendants’ actions or

  inactions and demand(s) judgment against Defendants on each of the above-referenced causes of

  action, jointly and severally to the full extent available in law or equity, as requested in the

             Master Personal Injury Complaint.


             Jason W. Earley



 Hare Wynn Newell & Newton, LLP.
        2025 3rd Ave N
        Ste 800
 Birmingham
 AL
35203
  Jason@hwnn.com
  ( 205-328-5330
